OPINION — AG — ** OFFICE SPACE — INDIAN AFFAIRS COMMISSION ** WHILE THE STATE BOARD OF PUBLIC AFFAIRS MUST PROVIDE AND EXERCISE THE RESPONSIBILITY FOR THE DESIGNATION AND ALLOTMENT OF SUITABLE OFFICE SPACE FOR THE INDIAN AFFAIRS COMMISSION, THE MATTER OF RENTAL CHARGE OR NOT IS A QUESTION TO BE DETERMINED ON THE BASIS OF THE DESIGNATION OF OFFICE SPACE TO THE INDIAN AFFAIRS COMMISSION BY THE STATE BOARD OF PUBLIC AFFAIRS. CITE: 74 Ohio St. 1971 1201 [74-1201], 73 Ohio St. 1971 151 [73-151] (NATHAN J. GIGGER)